The opinion of the court was delivered by
Clark, J. :
This is an action brought in the court below by one Jacob Stitt, to recover from the Brush Electric Light and Power Company damages sustained by the plaintiff below through the alleged faulty and negligent construction and operation of certain machinery and appliances for the protection *150and transmission of electricity for lights and electric-motive power. The plaintiff recovered judgment in the trial court, and the defendant brings the case to this court by petition in error, seeking a reversal of the judgment. The errors complained of are as to matters occurring upon the trial which are not of record. This court is precluded from an examination of the alleged errors, as they are not preserved either by proper bill of exceptions or by case-made.
The judgment is affirmed, on the authority of the case of Light and Power Co. v. Grosch, ante, p. 110.
All the Judges concurring.